Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2019

                                       No. 04-19-00432-CR

                                     Donald BRASSFIELD,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-1733-CR-A
                            Honorable William Old, Judge Presiding


                                         ORDER
       After we granted court reporter Patricia M. Wagner’s second motion for extension of
time to file the reporter’s record, we set the record due on December 6, 2019. See TEX. R. APP.
R. 35.3(c). On the twice-extended due date, the court reporter filed a second request for an
extension of time to file the record until January 7, 2020.
       The reporter’s request is GRANTED. The reporter’s record must be filed with this court
by January 7, 2020. See id. (limiting any extension in an ordinary appeal to thirty days).
        If the court reporter is unable to file the completed record by January 7, 2020, any further
request for additional time to file the record must be accompanied by a signed, written status
report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court